IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-60117
                        Conference Calendar



HENRY CLAY LEWIS,

                                          Plaintiff-Appellant,

versus

JACKSON COUNTY, MISSISSIPPI; MICHAEL C. MOORE; KATHY KING;
DALE HARKEY; THOMAS FORTNER; EMMITT L. SPARKMAN,

                                          Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 1:01-CV-515-GR
                        --------------------
                          October 29, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Henry Clay Lewis, Mississippi prisoner #54151/12339, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 civil

rights lawsuit for failure to state a claim, pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii).    Lewis’ motion for appointment of

counsel on appeal is DENIED.

     Lewis contends that the district court erred in denying his

motion for appointment of counsel.    Because neither Lewis’

abilities nor the type and complexity of the instant case are

exceptional, the district court did not abuse its discretion in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60117
                                -2-

dismissing Lewis’ complaint without granting his motion for

appointment of counsel.   See Jackson v. Dallas Police Dep’t, 811

F.2d 260, 261 (5th Cir. 1986).

     Lewis did not assert in the district court, and is therefore

foreclosed from asserting for the first time in this appeal, his

claim of ineffective assistance of counsel and his demands for a

discharge from imprisonment, a declaratory judgment stating that

the defendants maliciously prosecuted him and committed an abuse

of process, compensatory damages due to his illegal habitual-

offender sentence, and punitive damages.    See Murphy v. Collins,

26 F.3d 541, 543 (5th Cir. 1994).   Furthermore, Lewis has

abandoned those claims that he raised in the district court and

failed to assert on appeal.    See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).

     Finally, Lewis has failed to adequately brief, and has

therefore abandoned, his only remaining claims, which are his

demands for compensatory damages for malicious prosecution and

abuse of process.   See id.   Lewis’ brief sets forth legal

standards for the claims and states that the defendants committed

the offenses as a result of his illegal conviction and sentence

under the habitual-offender statute; however, the brief does not

contain the reasons for Lewis’ contentions or identify the parts

of the record on which he relies.    See FED. R. APP.

P. 28(a)(9)(A).

     Lewis’ appeal is without arguable merit and is DISMISSED AS

FRIVOLOUS.   See 28 U.S.C. § 1915(e)(2)(B)(i); 5TH CIR. R. 42.2.

The district court’s dismissal of the present case and this
                            No. 02-60117
                                 -3-

court’s dismissal of Lewis’ appeal count as two “strikes” against

him for purposes of 28 U.S.C. § 1915(g).   The instant appeal was

pending when this court imposed the “three-strikes” bar against

Lewis in Lewis v. Marshall County Correctional Facility, No.

01-60581 (5th Cir. Aug. 21, 2002) (unpublished).   Lewis is

reminded that he remains barred under 28 U.S.C. § 1915(g) from

proceeding in forma pauperis in the district court or in this

court in any civil action or appeal while he is incarcerated or

detained in any facility “unless [he] is under imminent danger of

serious physical injury.”

     MOTION FOR APPOINTMENT OF COUNSEL DENIED; APPEAL DISMISSED
     AS FRIVOLOUS; 28 U.S.C. § 1915(g) BAR REMAINS IN EFFECT.